                      Case 1:10-cv-05777-LAP Document 231 Filed 01/15/21 Page 1 of 3




                                                                 601 Lexington Avenue
                                                                  New York, NY 10022
            Christopher DeCoro                                       United States
           To Call Writer Directly:                                                                                                  Facsimile:
             +1 212 446 4859                                          +1 212 446 4800                                             +1 212 446 4900
           cdecoro@kirkland.com                                       www.kirkland.com



          Filed via ECF                                                                                                    January 15, 2021

          The Honorable Loretta A. Preska
          United States District Judge, Southern District of New York
          United States Courthouse, Courtroom 12A
          500 Pearl St.
          New York, NY 10007-1312

                              Re:        Berall v. Verathon, Inc. et al., C.A. No. 1:10-cv-05777-LAP-DCF

          Honorable Judge Preska:

                  I write on behalf of Plaintiff Jonathan Berall, M.D., M.P.H., in reply to the January 14,
          2021 letter (Dkt. 228) from LMA North America, Inc. (“LMA”), which responds to Dr. Berall’s
          letter dated January 11, 2021 (Dkt. 222), requesting Teleflex Medical Inc. (“Teleflex”) be
          substituted in place of the long-defunct LMA.

                  LMA’s response makes factually unfounded and legally unsupported allegations against
          Dr. Berall’s routine request. LMA accuses Dr. Berall of attempting to “circumvent the federal
          rules to pursue infringement of products unrelated to LMA and outside the scope of the
          pleadings.” Dkt. 228 at 1. Yet LMA never identifies which federal rule Dr. Berall is allegedly
          circumventing, and there is no requirement that the complaint identify each accused product.
          Rather, “a patentee need only plead facts sufficient to place the alleged infringer on notice as to
          what he must defend.” McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1357 (Fed. Cir. 2007); see
          also Promos Techs., Inc. v. Samsung Elecs. Co. Ltd., 2018 WL 5630585, at *3 (D. Del. Oct. 31,
          2018) (“pleading an exemplary product is sufficient”); Nichia Corp. v. VIZIO, Inc., 2017 WL
          3836141, at *2 (E.D. Tex. July 24, 2017) (“[A] plaintiff need not exhaustively identify each and
          every infringing product ... in its complaint.... [T]he exemplary products provide sufficient
          notice....”). “Identifi[cation] ... [of] each product ... that allegedly infringes” is not required until
          the time specified for plaintiff’s infringement contentions. L. Pat. R. 6. Here, the First Amended
          Complaint alleges that LMA infringes by using, selling, offering for sale, and importing video
          laryngoscopes, of which the Aircraft McGrath Series 5 is only an illustrative, non-limiting
          example. Dkt. 193 (“FAC”) ¶ 90 (“LMA ... uses, offers to sell, imports, and/or sells within the
          United States ... products that practice the inventions of the ’178 Patent, including, for example,
          the McGrath Series 5 video laryngoscope.”). The FAC makes clear that the Berall Patent covers
          video laryngoscopes generally, and is not limited to one particular model. See, e.g., FAC ¶¶ 48–
          51. Moreover, the original complaint expressly accused the AirTraq scope of infringing (Dkt. 1
          ¶ 37), and the former defendant that sold the AirTraq scope (AirTraq, LLC) was dismissed
          without prejudice (Dkt. 38). Thus LMA cannot plausibly complain it lacked notice of Dr.


Beijing    Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
         Case 1:10-cv-05777-LAP Document 231 Filed 01/15/21 Page 2 of 3


The Honorable Loretta A. Preska — January 15, 2021                                           Page 2

Berall’s allegations regarding the AirTraq scope’s infringement.

        LMA asserts that “[Dr.] Berall has not made any other allegation against LMA in its
original or amended complaints concerning products other than those supplied by Aircraft.” Of
course, when the original complaint was filed in 2010, LMA/Teleflex had not begun to sell
AirTraq scopes, thus Dr. Berall could not have included this allegation. And when the first
amended complaint was filed on Nov. 12, 2020, mediation discussions with LMA were ongoing,
and the case against LMA was stayed. Dr. Berall thus properly limited his amendment to
allegations related to the only party for which the Court had lifted the stay (i.e., Pentax).
Although Dr. Berall believes that further amendment is unnecessary, should the Court deem
otherwise, Dr. Berall is fully prepared to amend his complaint to include additional allegations
regarding Teleflex’s infringement after the initial complaint.

       LMA also accuses counsel for Dr. Berall of being “unwilling to discuss its [sic] improper
purpose” of pursuing discovery regarding Teleflex’s infringing AirTraq scopes. Dkt. 228 at 1
n.1. However, Dr. Berall had made no secret of his allegations (previously discussed at length
with counsel for LMA) that Teleflex’s AirTraq products infringed and are properly part of this
case. See Ex. A (Nov. 24, 2020 email from C. DeCoro, responding to Nov. 23 email from J.
Wise refusing to consent to substitution). As was explained to LMA, Dr. Berall cannot accept
LMA’s arbitrary limit on discovery. See id.

        Moreover, there is nothing “improper” about Dr. Berall seeking to pursue all his claims
against Teleflex in one action. Although Dr. Berall is prepared to file a separate action against
Teleflex should the Court deem that necessary, he respectfully submits that it would be contrary
to judicial efficiency to require the parties and the Court to conduct two separate litigations,
culminating in separate trials and separate appeals. Whether the AirTraq scope is an “LMA
Accused Product” (as LMA arbitrarily defines that term) or an “updated version of the LMA
Accused Products” (cf. Dkt. 228 at 2) is of no moment. Both the McGrath scope and the AirTraq
scope are video laryngoscopes that are highly similar to one another, and both are infringing.
See Ex. B (demonstrative depicting the similarities between the two, including in the manner in
which they meet the elements of the asserted claims). The same party (Teleflex) is liable for
both. Substitution of Teleflex would therefore significantly streamline the dispute between the
parties by allowing Teleflex’s liability to be resolved in a single action. Indeed, had the case not
been stayed at the time of LMA’s merger into Teleflex in 2013, Teleflex would have been
substituted then, and there would be no doubt that Dr. Berall’s allegations against Teleflex’s
subsequent infringing sales were proper.

         Although this action has been pending over 10 years, LMA has continually sought to
delay further. In fact, despite LMA’s assertions that “LMA-related discovery in Teleflex’s
possession would be collected and produced,” Dkt. 228 at 1 n.1, LMA has categorically refused
to respond to any discovery (LMA-related or otherwise), stating that it will not do so until this
Court enters a scheduling order. See Ex. C. By refusing to agree to a substitution that would
streamline the resolution of the parties’ dispute, and by insisting that Dr. Berall must “fil[e] a
separate action against Teleflex,” Dkt. 228 at 3, LMA further demonstrates its opposition to a
timely and expedient resolution. For the reasons discussed above and in Dr. Berall’s opening
letter, Dr. Berall respectfully requests this Court substitute Teleflex in place of LMA.
        Case 1:10-cv-05777-LAP Document 231 Filed 01/15/21 Page 3 of 3


The Honorable Loretta A. Preska — January 15, 2021                       Page 3



                                                Sincerely,
                                                /s/ Christopher DeCoro
                                                Christopher DeCoro
cc: Counsel of Record
